Exhibit OTELCO INC. EXECUTIVE LONG TERM INCENTIVE PLAN (effective January 1, 2009) OTELCO INC. EXECUTIVE LONG TERM INCENTIVE PLAN (effective January 1, 2009) TABLE OF CONTENTS Page SECTION 1. INTRODUCTION AND DEFINITIONS 1 1.1. Preamble 1.2. Definitions 1.2.1. Administrator 1.2.2. Affiliate 1.2.3. Award 1.2.4. Beneficiary 1.2.5. Board of Directors 1.2.6. Cause 1.2.7. Change in Control 1.2.8. Code 1.2.9. Committee 1.2.10. Disability or Disabled 1.2.11. Effective Date 1.2.12. Employer 1.2.13. ERISA 1.2.14. Participant 1.2.15. Plan 1.2.16. Plan Statement 1.2.17. Plan Year 1.2.18. Retires and Retirement 1.2.19. Separation from Service 1.2.20. Vest and Vested 1.3. Rules of Interpretation SECTION 2. ELIGIBILITY AND PARTICIPATION 3 SECTION 3. AWARDS 4 3.1. Amount of Award SECTION 4. PERFORMANCE MEASUREMENT 4 SECTION 5. VESTING 4 5.1. Vesting Events 5.1.1. Disability 5.1.2. Death 5.1.3. Retirement 5.1.4. Change in Control 5.1.5. Involuntarily Separation from Service Other Than for Cause 5.1.6. Termination of the Plan i 5.2. Forfeiture SECTION 6. UNFUNDED PLAN 5 SECTION 7. DISTRIBUTIONS 5 7.1. Distribution 7.1.1. Distribution in Cash 7.1.2. Time of Distribution 7.1.3. Death Prior to Distribution 7.1.4. Cooperation with Committee 7.2. Designation of Beneficiaries 7.2.1. Right to Designate 7.2.2. Failure of Designation SECTION 8. SPENDTHRIFT PROVISION 6 SECTION 9. AMENDMENT AND TERMINATION 7 9.1. Amendment 9.2. Plan Termination SECTION 10. INDEMNIFICATION 7 SECTION 11. DETERMINATIONS — CLAIM PROCEDURES 8 11.1. Determinations 11.2. Claim and Review Procedures 11.2.1. Initial Claim 11.2.2. Notice of Initial Adverse Determination 11.2.3. Request for Review 11.2.4. Claim on Review 11.2.5. Notice of Adverse Determination for Claim on Review 11.3. Deadline to File Claim 11.4. Exhaustion of Administrative Remedies 11.5. Deadline to File Legal Action 11.6. Knowledge of Fact by Participant Imputed to Beneficiary and Others SECTION 12. PLAN ADMINISTRATION 10 12.1. Service of Process 12.2. Receipt of Documents ii SECTION 13. IN GENERAL 11 13.1. Disclaimers 13.1.1. Effect on Employment 13.1.2. Sole Source of Benefits 13.2. Applicable Laws 13.2.1. ERISA Status 13.2.2. Internal Revenue Code Status 13.3. Choice of Law 13.4. Plan Statement Controls iii OTELCO INC. EXECUTIVE LONG TERM INCENTIVE PLAN (effective January 1, 2009) SECTION 1 INTRODUCTION AND DEFINITIONS 1.1.Preamble.The purposes of the Plan (as defined below in Section 1.2.15) are to provide competitive incentive opportunities within the context of Otelco Inc.’s overall compensation program and to facilitate Otelco Inc.’s success. 1.2.Definitions.When the following terms are used herein with initial capital letters, they shall have the following meanings: 1.2.1.
